Redacted portions have been replaced with [**].  The redacted material is
subject to a request for confidential treatment and has been filed separately
with the Securities and Exchange Commission.

EXHIBIT 10.19

hTG COLLABORATION AGREEMENT

          THIS hTG COLLABORATION AGREEMENT  (the “hTG Collaboration Agreement”)
is made and entered into effective as of November 8, 2002 (the “Effective Date”)
by and between SANGSTAT MEDICAL CORPORATION, a Delaware corporation having its
principal place of business at 6300 Dumbarton Circle, Fremont, California, 94555
(“SMC”), and THERAPEUTIC HUMAN POLYCLONALS, INC., a California corporation
having its principal place of business at 101 North Wilmot Road, Tucson,
Arizona, 85711 (“THP”).  SMC and THP are sometimes referred to herein
individually as a “Party” and collectively as the “Parties”.

RECITALS

          A.           SMC has expertise useful in the discovery, development
and commercialization of therapeutic products, including antibody products, in
the areas of transplantation, immunology, hematology and oncology.

          B.          THP possesses and is developing proprietary
genetic-engineering technology, intellectual property and expertise relating to
genetically modified animals, such as rabbits, that may produce human polyclonal
antibodies for use as human therapeutics.

          C.          SMC and THP intend to establish a collaboration under
which THP will develop  genetically-modified rabbits meeting certain milestone
criteria for intended use by SMC in development of polyclonal antibody products
within the collaboration, with assistance from SMC as may be required to meet
the milestone criteria.

          D.          THP desires to grant to SMC, and SMC desires to receive,
the right to evaluate certain THP technology under the Research License and an
option to obtain an exclusive, royalty-bearing, worldwide, field-restricted
license to that technology.  Under the collaboration and above referenced
license, SMC will use commercially reasonable efforts to develop and, if the
option is exercised, commercialize polyclonal antibody products [**], with such
assistance from THP as may be required to use the THP Technology therefor.

          E.           Concurrent with execution of this hTG Collaboration
Agreement, the Parties are entering into (i) the Stock Purchase Agreement,
pursuant to which SMC is purchasing equity in THP, and (ii) the Hematology
Alliance Agreement, under which the Parties are establishing a collaboration
pursuant to which they intend to research and develop possible antibody products
based on use of THP Technology in conjunction with antigens relating to
hematological diseases.

          Now, Therefore, for and in consideration of the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties agree as follows:



** This redacted material has been omitted pursuant to a request for
confidential treatment, and the material has been filed separately with the
Securities and Exchange Commission.

1


1.          DEFINITIONS

             Any capitalized term used in this hTG Collaboration Agreement that
is not otherwise defined herein will have the meaning set forth in Appendix 1.

2.          OVERVIEW AND MANAGEMENT OF THE hTG PROGRAM

             2.1.     Scope.  Initially, THP will conduct further genetic
engineering and related work using its technology and expertise in an effort to
achieve the F2A+ Milestone as soon as practicable.  Prior to achieving the F2A+
Milestone, THP may prepare certain transgenic rabbits that, while not fully
meeting the criteria to qualify as a F2A Animal, are nonetheless useful for
research purposes under the hTG Program.  SMC will test those animals as
requested by THP and will provide THP the results of any testing to further
THP’s efforts to create useful transgenic rabbits and achieve the F2A+
Milestone.  The Parties will reasonably cooperate in all efforts of THP to reach
the F2A+ Milestone.  Promptly after THP has produced the transgenic animals
pursuant to the F2A+ Milestone, SMC will undertake efforts to further evaluate
such F2A Animals to determine whether it will exercise the hTG Commercial Option
and THP will supply SMC with initial breeding pairs of such THP Animals as are
reasonably needed for SMC’s activities under the hTG Program. During the term of
this hTG Collaboration Agreement, THP will supply to SMC, from time to time, any
THP Animals that are improvements over previously supplied F2A Animals in
accordance with Section 4.6 hereto.  THP will supply to SMC sufficient
quantities of improvement THP Animals so that SMC, at its own expense, can
establish a breeding colony of these THP Animals for use in the hTG Program.  If
SMC elects not to exercise the hTG Commercial Option before the end of the hTG
Commercial Option Period, SMC will return all THP Animals and THP Know-How in
its possession under this Agreement to THP, unless the Hematology Alliance
Agreement or a Hematology Commercial License Agreement is still in effect, in
which case the THP Animals and THP Know-How will be covered by such Hematology
Alliance Agreement or Hematology Commercial License Agreement(s).  The majority
of the research and development efforts conducted after achievement of the F2A+
Milestone, including the development of hTG Antibody Products, will be conducted
and directed by SMC with collaborative efforts from THP.  The goal of these
efforts is, if the hTG Antibody Products have the appropriate technical
characteristics, to seek to obtain the requisite Regulatory Approvals for at
least one (1) hTG Antibody Product in an expeditious manner.  The Parties will
manage the hTG Program through a committee (the “Steering Committee”) as
discussed below.

             2.2.      Formation and Composition of the Steering Committee. 
Promptly after the Effective Date, the Parties will form a Steering Committee by
each Party designating an equal number of its employees (minimum of two (2) and
a maximum of three (3) unless otherwise agreed in writing by the Parties) as its
representatives on the Steering Committee.  The Parties will endeavor to
designate employees with the appropriate skills and experience necessary to
perform the tasks and supervisory functions of the Steering Committee, and with
seniority sufficient to facilitate decision-making on behalf of the Parties with
respect to the hTG Program.  An alternate representative designated by a Party
may serve temporarily in the absence of one of that Party’s designated
representatives, and a Party may replace any of its representatives on the
Steering Committee in the designating Party’s discretion.  Each Party will
designate one of its representatives on the Steering Committee as a “Project
Liaison.” Each Project Liaison will serve as the liaison between the Parties and
the Steering Committee, and such liaison function will include the reporting of
the respective progress of each Party under the hTG Program.  A Project Liaison
may also serve as an Alliance Liaison under the Hematology Alliance Agreement.

2


              2.3     Functions and Powers of the Steering Committee.  The
activities of the Parties under this hTG Collaboration Agreement will be managed
by the Steering Committee to the extent set forth in this Section 2.3.  The
Steering Committee will perform the following functions;

                       (a)      determine whether and when the F2A+ Milestone
has been achieved in accordance with the criteria set forth in the F2A Assays in
Appendix 1;

                       (b)      review and comment on each hTG Development Plan,
including any material amendments thereto, and approve those portions that
relate to the THP Platform;

                       (c)      make decisions about and approve the content of
any filings in support of an application for Regulatory Approval as they pertain
to the THP Platform;

                       (d)     in accordance with Section 2.5, address and
attempt to resolve conflicts or disputes that may arise during the course of the
hTG Program;

                       (e)      determine which Party will file, prosecute and
maintain jointly owned hTG Program Patents and hTG Product Patents;

                       (f)      perform such other functions as appropriate to
further the purposes of this hTG Collaboration Agreement as mutually determined
by the Parties.

             2.4     Limitations of Steering Committee Powers.  The Steering
Committee will have only such powers as are specifically delegated to it in this
hTG Collaboration Agreement, and will have no power to amend this hTG
Collaboration Agreement or waive a Party’s rights or obligations under this hTG
Collaboration Agreement.  Except as set forth in Section 2.3, the Steering
Committee will not be involved with the day-to-day management of the hTG Program
under this hTG Collaboration Agreement or the hTG Commercial License Agreement.

             2.5     Steering Committee Actions.

                       (a)     General.

                                  (i)      In all matters, the Steering
Committee will act reasonably and in good faith.  Except as expressly provided
in subsection (b) below, actions to be taken by the Steering Committee pursuant
to the terms of this hTG Collaboration Agreement will be taken only following
the unanimous vote of the members of the Steering Committee.  The Steering
Committee will seek advice from Third Party consultants as needed and agreed
upon by the Steering Committee, with each Party sharing equally in the cost of
such consultants.

                                  (ii)      No business will be transacted at
any meeting of the Steering Committee unless at least one representative from
each Party is present.

                                  (iii)      Each Party will bear its own costs
(including travel-related expenses) of participation in the Steering Committee.

                        (b)     Dispute Resolution. Within thirty (30) days of
the vote by the Steering Committee at which no unanimous decision was reached on
a matter within its authority for which a

3


formal decision is needed, any representative of the Steering Committee may
refer the matter to the Chief Executive Officers of the Parties for resolution
pursuant to Section 16.1. 

             2.6     Meetings of the Steering Committee. The Steering Committee:

                       (a)      will hold meetings at such times and places as
will be determined by each Project Liaison in turn (with the first determination
to be made by the SMC Project Liaison), but in no event will such meetings be
held in person less frequently than once every calendar quarter during any
period when an hTG Antibody Product is under active development (i.e., before
SMC’s submission of an application for Marketing Approval), unless otherwise
agreed by the Parties, and such meeting time and place will be coordinated with
any Alliance Liaisons where the Hematology Alliance Agreement is ongoing.

                       (b)      may hold meetings in person or by
telecommunication (including, but not limited to, telephone conference, video
conference or web casting); and

                       (c)      may act without a meeting if prior to such
action a written consent thereto is signed by all representatives of the
Steering Committee.

             2.7     Meeting Agendas; Minutes.  The Project Liaison selecting
the location for the Steering Committee meeting or organizing the meeting by
telecommunication (the “Host”) will prepare and distribute an agenda for the
meeting at least five (5) business days before such meeting to all
representatives of the Steering Committee.   At each Steering Committee meeting
(whether held in person or by way of telecommunication), the Steering Committee
will designate a secretary from among the members of the Steering Committee who
will keep accurate minutes of the deliberations of the Steering Committee and
record all proposed decisions and all actions recommended or taken. Drafts of
the minutes will be delivered to all Steering Committee members within fifteen
(15) business days after each meeting.  The Host will be responsible for the
circulation of the draft minutes.  Draft minutes will be edited by the Project
Liaisons and will be deemed accepted only with their respective written approval
and agreement.  In no event will any such approved minutes of the Steering
Committee be deemed to be an amendment of this hTG Collaboration Agreement.

3.          PRE-PRODUCT DEVELOPMENT ACTIVITIES

             3.1     Commencing promptly after the Effective Date, and
continuing until achievement of the F2A+ Milestone (as determined by the
Steering Committee in accordance with Section 2.3(a)), THP will use commercially
diligent efforts to achieve the F2A+ Milestone.  THP will be responsible for
conducting most activities in the nature of “platform” development work and
genetic engineering in the effort to reach the F2A+ Milestone.  At THP’s
request, SMC will test appropriate THP Animals produced in the course of THP’s
“platform” development work that are candidate animals for the F2A+ Milestone
(as further described in Appendix 1), and will provide THP with any Information
resulting from such testing.  The Parties will collaborate and cooperate in
efforts to reach the F2A+ Milestone.  If SMC determines that any THP Animals
delivered to SMC hereunder are appropriate for use in seeking to generate hTG
Antibody Products (which may be before or after achievement of the F2A+
Milestone), and if such hTG Antibody Products have the appropriate technical
characteristics, SMC will initiate a product development program to generate and
conduct appropriate pre-clinical and clinical development work on hTG Antibody
Products selected by SMC as set forth in Article 4 below.

4


              3.2     THP will keep accounts, notes, data and records of all
activities performed by it pursuant to this hTG Program in good scientific
manner.

4,          PRODUCT DEVELOPMENT

             4.1     Initiation of Product Development; Scope. On or before the
date SMC elects to exercise the hTG Commercial Option, SMC will prepare an hTG
Development Plan and will present that hTG Development Plan to the Steering
Committee prior to implementation.  The Steering Committee will have the right
to review and comment on the hTG Development Plan and its approval of the hTG
Development Plan will be required with respect to any portion of the hTG
Development Plan that relates to the THP Platform.  SMC will have the right and
responsibility for directing all research, development and manufacturing
activities related to hTG Antibody Products.  As specifically set forth herein,
THP will have responsibility for creating and supplying SMC with THP Animals,
THP Know-How and samples of Reagents developed by THP, as reasonably needed for
SMC to implement the hTG Development Plan.

             4.2     hTG Development Plan.   The hTG Development Plan for each
hTG Antibody Product will cover the non-clinical and clinical studies, the
manufacturing process development and scale-up, and such other tasks that must
be completed for the filing of applications for Regulatory Approvals, as well as
the general time frames and criteria for measuring achievement of such tasks
(the “hTG Development Plan”).  SMC will consult with THP in the initial
preparation and material modification of the hTG Development Plan, but each hTG
Development Plan that covers the development of an hTG Antibody Product will be
SMC’s responsibility, subject only to such review and approval by the Steering
Committee as is set forth in Section 2.3(b) and Section 4.1.  Any material
changes to each hTG Development Plan relating to the THP Platform must be
approved by the Steering Committee prior to implementation. 

             4.3     Regulatory Applications, Meetings and Correspondence.

                        (a)      Subject to Section 2.3, SMC will be solely
responsible for all activities and expenses in connection with seeking and
obtaining the Regulatory Approvals for each hTG Antibody Product, including
without limitation, communicating and preparing and filing all reports
(including without limitation, any adverse drug experience reports) with the
FDA.  SMC will pay all fees associated with obtaining and maintaining the
Regulatory Approvals, including any establishment license fees which must be
paid with respect to facilities used in the manufacture of an hTG Antibody
Product. As between the Parties, SMC will maintain all Regulatory Approvals for
hTG Antibody Products in its own name. SMC will have the right, at no expense to
THP, to use all hTG Program Results and reports generated in the conduct of an
hTG Development Plan for the filing of such applications.

                        (b)      At SMC’s request and reasonable expense, THP
will participate in and provide reasonable assistance to SMC regarding the
preparation and filing of applications for Regulatory Approval of an hTG
Antibody Product, and will attend meetings at Regulatory Agencies, where
reasonably needed, in support of SMC’s applications for Regulatory Approvals.

                        (c)      To the extent practicable, SMC will provide
thirty (30) day advance written notice to THP regarding any meetings or
conference calls with the FDA or other regulatory agency to the extent they
pertain to the THP Platform, and, if requested by THP, and as practicable, SMC
agrees to include a THP representative in those meetings or calls.
Notwithstanding anything in this hTG Collaboration Agreement to the contrary,
SMC or its agent will have exclusive responsibility for

5


correspondence and any official communications with the FDA or any other
regulatory authorities worldwide regarding an hTG Antibody Product.

             4.4     Cross Reference.  To the extent not prohibited by an
arrangement or an agreement with a Third Party, each Party will have the right
to cross reference the CMC Section of the other Party for the purpose of
supporting the clinical trials or Regulatory Approvals of any of such other
Party’s products made with the benefit of the THP Technology.  If THP desires to
allow a Third Party that is commercializing or selling polyclonal antibody
products made with the benefit of the THP Technology to cross reference the CMC
Section of a filing made by SMC in support of clinical trials or Regulatory
Approval for an hTG Antibody Product, then THP may permit such Third Party to do
so provided such Third Party pays SMC reasonable compensation for the costs and
effort of creating and maintaining such CMC Section.  If requested by SMC, THP
will grant to SMC’s licensees the right to cross reference the CMC Section of a
filing made by THP in support of clinical trials or Regulatory Approval for an
hTG Antibody Product developed, made, used, imported or sold under the hTG
Commercial License.

             4.5     Records and Reporting.  SMC will keep accounts, notes, data
and records of all activities performed by it under the hTG Development Plan in
good scientific manner.  SMC will provide periodic reports to the Steering
Committee summarizing the results of its activities under the hTG Development
Plan.

             4.6     Manufacture and Supply of THP Animals.  THP will, at no
expense to SMC, generate and supply to SMC reasonable quantities of THP Animals
pursuant to achievement of the F2A+ Milestone, for SMC to use under the Research
License and to evaluate whether it elects to exercise the hTG Commercial
Option.  If THP creates THP Animals that are improvements to F2A Animals during
the term of this hTG Collaboration Agreement, THP will promptly notify SMC of
such improvements.  Upon SMC’s reasonable request thereafter, THP, at no expense
to SMC, will supply SMC with a sufficient number of improvement THP Animals
(male and female) to start a breeding colony.  Further, SMC, at its own expense,
will breed and maintain any THP Animals as necessary for its commercialization
of hTG Antibody Products under the hTG Program and hTG Commercial License. If
the hTG Commercial Option expires without SMC having exercised that hTG
Commercial Option or if the hTG Commercial License terminates, and if neither
the Hematology Alliance Agreement nor a Hematology Commercial License is in
effect between the Parties at such time, then THP may request in writing that
SMC (i) return all such THP Animals as SMC has in its possession pursuant to
this hTG Collaboration Agreement or any hTG Commercial License to THP, at THP’s
expense, or (ii) return all breeding pairs of THP Animals as SMC has in its
possession pursuant to this hTG Collaboration Agreement or any hTG Commercial
License Agreement to THP and destroy all remaining THP Animals at SMC’s expense.
SMC, its Affiliates, agents and Sublicensees will not use, distribute, breed or
reverse engineer, or cause others to use, distribute, breed or reverse engineer,
THP Animals for any purpose other than as set forth in this hTG Collaboration
Agreement or in any hTG Commercial License Agreement. The Parties agree to
further negotiate in good faith promptly after the Effective Date an animal
bailment agreement addressing any remaining provisions for the supply, care,
disposition and replacement of the THP Animals.

             4.7     THP Animal Colony Maintenance. THP will maintain (at no
expense to SMC) and as is practicable, a breeding colony of each strain of THP
Animal provided to SMC for use in clinical trials or commercial production of
each hTG Antibody Product, comprising such number of animals as would be
reasonably needed to re-establish a production colony for the exercise by SMC of
the rights that are granted SMC under the hTG Commercial License for hTG
Antibody Products.  However, THP may elect

6


to terminate the foregoing obligation to maintain such a breeding colony;
provided that, THP will have the right to do so only upon six (6) months prior
written notice to SMC.  If SMC notifies THP in writing during this six-month
period that SMC wishes to assume the cost and maintenance of such breeding
colony, then THP will, at SMC’s cost and expense, take actions reasonably
needed, including, but not limited to, the grant of licenses and provision of
technology transfer, to facilitate such transfer to SMC or its designee.

             4.8     Efforts and Expenses.  Each Party will maintain scientific
staff, laboratories, offices and other facilities necessary to carry out its
responsibilities to complete the F2A Assays under Appendix 1. Except as
otherwise set forth in this hTG Collaboration Agreement or as otherwise agreed
in writing by the Parties, each Party will bear all costs and expenses incurred
by it in performing its respective obligations set forth under this hTG
Collaboration Agreement.

5.          COMMERCIALIZATION

Upon exercise by SMC of the hTG Commercial Option pursuant to Section 7.3, and
in accordance with the resulting hTG Commercial License (the terms of which are
attached hereto as Appendix 2), SMC will have the exclusive right and license,
and will be responsible for the commercialization of hTG Antibody Products
pursuant to all the terms and provisions of the hTG Commercial License
Agreement.

6.          INFORMATION EXCHANGE; EXCHANGE OF REAGENTS

             6.1     Information Exchange.  In accordance with this hTG
Collaboration Agreement and the terms of the hTG Commercial License Agreement
(if SMC exercises the hTG Commercial Option), THP will disclose to SMC, through
the Project Liaisons or such other personnel as designated in writing by the
Parties, such of the THP Technology, hTG Program Results, hTG Program
Inventions, THP Inventions, hTG Program Results, Hematology Alliance Inventions,
and Hematology Alliance Results in its possession as are reasonably useful for
SMC to conduct its work under the hTG Program and to practice the licenses and
exercise the rights granted to it under the hTG Commercial Option and any hTG
Commercial License Agreement.

             6.2     Access to Personnel.  During the term of this hTG
Collaboration Agreement and any hTG Commercial License Agreement, SMC will have
the right to reasonably request and receive assistance from one or more of THP’s
employees to facilitate the transfer of THP Technology, Hematology Alliance
Results, Hematology Alliance Inventions, hTG Program Results and hTG Program
Inventions to SMC as are reasonably useful for SMC to conduct its work under the
hTG Program and to practice the licenses and exercise the rights granted to it
under the hTG Commercial Option and any hTG Commercial License Agreement,
including without limitation as may be necessary for preparation of materials
and Information for use in activities intended to support applications for
Regulatory Approvals.

             6.3     Costs and Expenses of Information Exchange.  THP will bear
all costs and expenses associated with the services to be performed by THP
employees under Sections 6.1 and 6.2, except as otherwise provided.

             6.4     Exchange of Reagents. Each Party will provide the other
Party, without expense to the other Party, a sample of each Reagent in its
possession that is an hTG Program Result or an hTG Program Invention. In
addition, THP will provide SMC, without expense to SMC, a sample of each Reagent

7


developed and owned by THP outside the scope of this hTG Collaboration Agreement
that is THP Know-How and not an hTG Program Result or an hTG Program Invention.
SMC will use such Reagents provided to SMC as THP Know How solely for research
under the Research License or for commercialization of hTG Antibody Products
under the hTG Commercial License. Unless otherwise agreed by the Parties, each
Party will treat Information concerning such Reagents received from the other
Party as Confidential Information subject to Article 14 of this hTG
Collaboration Agreement.  For purposes of this Section, the term “Reagents”
includes the technical information on the composition, making and using of such
Reagents.  Nothing in this Section will be construed (a) as requiring either
Party to breach any contractual obligation to a Third Party entered into before
development of the relevant Reagent by such Party, or (b) as requiring THP to
provide any Reagents for the creation or development of Transgenic Animals or
Transgenic Cells.

7.          LICENSE GRANTS; GRANT OF COMMERCIAL OPTION TO LICENSE

             7.1     Research License Grant to SMC.  Subject to the terms of
this hTG Collaboration Agreement, THP hereby grants to SMC and its Affiliates a
non-exclusive, royalty-free, fully-paid, worldwide right and license under the
THP Technology, for Research Purposes only, to discover, develop, make, have
made, and use polyclonal antibodies in the hTG Field (such polyclonal antibody
products the “Research Antibodies”), effective during the Term of this hTG
Collaboration Agreement (the “Research License”).  The Research License excludes
any right to Sublicense, transfer THP Animals to Third Parties, or any license
to commercialize any product or to assist any Third Party to commercialize any
product.  Notwithstanding any other provision of this hTG Collaboration
Agreement, in no event will SMC or its Affiliate file, or authorize any Third
Party to file, an IND (or its equivalent) with respect to any Research
Antibodies or initiate, or authorize any Third Party to initiate, clinical
trials in humans with respect to any Research Antibodies, unless and until SMC
and THP have entered into the hTG Commercial License Agreement.  SMC covenants
and agrees that it will not use the THP Technology except in the course of
conducting research activities within the scope of this hTG Collaboration
Agreement, or if executed, the hTG Commercial License Agreement. It is
understood and agreed that no implied licenses or rights are conveyed to SMC
under this Agreement, and that no license or other right will be created
hereunder by implication.  Notwithstanding the foregoing, SMC will have the
right, under the Research License, to transfer to Third Party subcontractors and
academic collaborators biological materials created through use of the THP
Animals, but not the right to transfer THP Animals themselves, for Research
Purposes consistent with the rights granted in this Section 7.1, and pursuant to
a materials transfer agreement with terms of use at least as strict as those set
forth herein.

             7.2     Non-Exclusive License Grant to THP.

                                  (i)      SMC will provide to THP written
notice of each hTG Program Invention that is other than an hTG Antigen Set or
any method of making the same (the “Excluded Inventions”) and is solely owned by
SMC (in accordance with Section 10.3(d)). Subject to the terms of this Section
7.2, SMC hereby grants a nonexclusive, royalty-free, fully-paid, worldwide,
perpetual (subject to Section 7.2(ii) below) license under SMC’s interest in and
to any then existing and future (a) hTG Program Inventions (other than any
Excluded Inventions), (b) those hTG Product Patents that are not hTG Antigen
Patents, (c) hTG Program Patents, and (d) other intellectual property
appurtenant thereto to the items in (a), solely owned by SMC (the “SMC
Technology”) to use, exploit and otherwise practice the SMC Technology solely in
the THP Field (the “THP Non-Exclusive License”).  Subject to the prior sentence,
THP will have the right to grant sublicenses to a Third Party under the THP
Non-Exclusive License granted hereunder provided that each such sublicense is
granted in conjunction with either: (1) a grant by

8


THP to such Third Party of a license under the THP Technology, provided that,
practice of the sublicense granted under the THP Non-Exclusive License is
required to be concurrent with practice of the rights granted under the license
to the THP Technology; or (2) a sale by THP of an antibody product made through
the use or practice of the THP Technology to a Third Party. It is understood and
agreed that no implied licenses or rights are conveyed to THP under this hTG
Collaboration Agreement, and that no license or other right will be created
hereunder by implication. THP covenants and agrees that its activities will be
limited to the practice of the THP Non-Exclusive License granted hereunder will
be limited to the use, exploitation and practice of the SMC Technology solely in
the THP Field as permitted hereunder.

                                  (ii)      Upon any breach of the THP
Non-Exclusive License granted to THP pursuant to this Section 7.2, SMC will
provide THP with written notice thereof and may elect to terminate the THP
Non-Exclusive License, but only as provided in this clause (ii). THP will have
ninety (90) days from receipt of written notice from SMC alleging breach to cure
any such alleged breach, provided that in the event the alleged breach is not
susceptible to cure in such ninety (90) day period, but is susceptible to cure
within a longer period of time, and further provided that THP has taken diligent
efforts to cure such alleged breach, the cure period will automatically be
extended to one hundred and eighty (180) days.  Upon the end of the relevant
cure period, SMC may terminate the THP Non-Exclusive License, provided however,
that in the event any good faith dispute arises between the Parties as to any
aspect of the alleged breach or its cure, any termination will be stayed until
such dispute is resolved pursuant to Article 15.

             7.3     Exclusive hTG Commercial Option.  THP hereby grants to SMC
the exclusive option (the “hTG Commercial Option”), exercisable during the
period set forth below, to acquire the exclusive license attached as Appendix 2
hereto (such license, the “hTG Commercial License”).  The term of the hTG
Commercial Option will be the period commencing on the Effective Date and
expiring upon the earlier of:  (a) the date [**] from the Effective Date, or (b)
the date [**] after the achievement of the F2A+ Milestone (the “hTG Commercial
Option Period”).  At any time during the hTG Commercial Option Period, SMC may
exercise the hTG Commercial Option by notifying THP in writing of such exercise
by means of delivery to THP of an executed form of the hTG Commercial License
Agreement and the payment set forth in Section 9.2.  Immediately upon receipt
thereof, THP will execute the hTG Commercial License Agreement and deliver same
to SMC or an escrow agent mutually agreed upon by the Parties.  For clarity, the
Parties hereby acknowledge and agree that exercise of the hTG Commercial Option
hereunder will grant to SMC under the hTG Commercial License the exclusive
rights to any and all hTG Antibody Products produced pursuant to this hTG
Collaboration Agreement.  If the hTG Commercial Option is not exercised by the
expiration of the hTG Commercial Option Period, then SMC’s rights to obtain
commercial license rights to such hTG Antibody Products and the related THP
Animals will terminate and this hTG Collaboration Agreement will expire.

             7.4     Limitations on THP Animals. During the term of the Research
License and the hTG Commercial License (if the hTG Commercial Option is
exercised), SMC agrees and covenants that it has no right to Use, distribute,
breed or reverse engineer, or cause others to Use, distribute, breed or reverse
engineer, THP Animals for any purpose outside the scope of the Research License,
any hTG Commercial License or this hTG Collaboration Agreement. SMC may supply
its Affiliates with THP Animals under the Research License, provided that, the
Affiliate maintains restrictions on the Use of THP Animals at least as
restrictive as those set forth in this hTG Collaboration Agreement.  SMC may
supply its



** This redacted material has been omitted pursuant to a request for
confidential treatment, and the material has been filed separately with the
Securities and Exchange Commission.

9


Sublicensees, Affiliates, or contractors with THP Animals under the hTG
Commercial License provided the applicable Sublicense or contract agreement
contains restrictions on the Use of THP Animals at least as restrictive as those
set forth in this hTG Collaboration Agreement and the hTG Commercial License
Agreement.  If SMC so provides THP Animals to its Affiliates, Sublicensees, or
contractors, SMC must provide to THP, within thirty (30) days after such
transfer of THP Animals, a list identifying the name and address of the
Sublicensee, Affiliate or contractor receiving the THP Animals, the quantity of
THP Animals supplied, identification of the breeding stock supplied and the date
such THP Animals were supplied. SMC will require its Affiliates, Sublicensees
and contractors to agree and covenant to the limitation of Use on THP Animals
provided in this Section.

             7.5     Exclusivity.

                       (a)     General.  During the Term of this hTG
Collaboration Agreement and/or the term of the hTG Commercial License Agreement,
THP covenants that it will not either itself (except in collaboration with SMC
hereunder), or with or through any Affiliate or Third Party by contract, license
or otherwise, make, have made, use, sell, offer to sell or import any antibody
product, including any hTG Antibody Products, containing polyclonal antibodies
that result from inoculating THP Animals with an hTG Antigen Set, or grant any
right or license to any Third Party by contract or otherwise, to make, have
made, use, sell, offer to sell or import hTG Antibody Products.

                       (b)     Covenant in Third Party Grants.  During the Term
of this hTG Collaboration Agreement and also, if the hTG Commercial Option is
exercised, the term of the hTG Commercial License Agreement, THP covenants that
it will structure any and all alliances, collaborations, or licenses with a
Third Party in which rights to use THP Animals are granted to such Third Party
so that the Third Party is not permitted to develop, make, have made, use, sell,
offer to sell or import any antibody product containing polyclonal antibodies
that result from inoculating THP Animals with an hTG Antigen Set.

                       (c)     Audit Rights; Enforcement.  SMC will have the
right, upon reasonable notice to THP, to audit all Third Party Agreements, but
only with respect to those provisions addressing the restrictions set forth in
Section 7.5(b), to ensure THP’s compliance with its obligations under Section
7.5(b).  Further, in the event any such Third Party is in material breach of any
such restriction as set forth in any such Third Party Agreement, THP agrees to
promptly notify SMC, and the Steering Committee will meet to discuss such
breach, and designate the appropriate Party to pursue any claim or action
against such Third Party.

             7.6     No Implied Rights. The Parties hereby agree that neither
Party transfers or grants to the other Party by operation of this hTG
Collaboration Agreement any Patent Rights, copyright right, trademark right or
other proprietary right of any Party, except as specifically provided herein.

             7.7     Indemnification. SMC AGREES TO INDEMNIFY, DEFEND AND HOLD
HARMLESS THP, THE INVENTORS, AND ALL OFFICERS, DIRECTORS, EMPLOYEES, AND AGENTS
OF THP (COLLECTIVELY, THE “INDEMNITEES”) FROM AND AGAINST ANY AND ALL CLAIMS,
DAMAGES AND LIABILITIES, INCLUDING LEGAL COSTS AND FEES, OF OR ASSERTED BY ANY
THIRD PARTIES (WHETHER GOVERNMENTAL OR PRIVATE) ARISING FROM THE USE OF THP
TECHNOLOGY UNDER THE RESEARCH LICENSE BY OR FOR SMC OR ITS AFFILIATES, OR
ARISING FROM THE USE OR MAINTENANCE OF ANY THP ANIMALS RECEIVED FROM THP UNDER
THIS hTG COLLABORATION AGREEMENT OR DERIVED FROM THP ANIMALS RECEIVED FROM THP
UNDER THIS hTG COLLABORATION

10


AGREEMENT. THE FOREGOING INDEMNITY WILL NOT BE AVAILABLE TO ANY INDEMNITEE TO
THE EXTENT ANY CLAIM, DAMAGE, OR LIABILITY ARISES FROM GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF SUCH INDEMNITEE IN THE USE OF SUCH THP TECHNOLOGY,
ALTHOUGH ANY INDEMNITEE NOT GUILTY OF SUCH ACTS WILL NOT BE SUBJECT TO THIS
LIMITATION AND WILL CONTINUE TO BENEFIT FROM SUCH INDEMNITY.

8.          DILIGENCE

              8.1     General Diligence Obligation.  Each Party will use
commercially reasonable efforts to perform its respective obligations under this
hTG Collaboration Agreement.  All efforts of a Party’s Affiliates and permitted
licensees and sublicensees will be considered efforts of such Party for the
purpose of determining a Party’s compliance with its obligations under this
Section 8.1.

9.          FINANCIAL TERMS

              9.1     Technology Access Fee. As partial payment for the licenses
and rights granted by THP to SMC pursuant to Article 7, SMC will pay to THP a
technology access fee of [**] on the Effective Date.

              9.2     hTG Commercial License Issue Fee.  Concurrent with
execution by THP of the hTG Commercial License Agreement after SMC’s exercise of
the hTG Commercial Option, SMC will pay to THP [**] as set forth in Section
3.1.1 of the hTG Commercial License Agreement.

10.         OWNERSHIP

               10.1     Obligation to Inform.  SMC and THP each will inform the
other of all hTG Program Results, hTG Program Inventions and THP Inventions made
either by SMC or THP individually, or by SMC and THP jointly, as applicable.

              10.2     Ownership of Tangible Materials.

                           (a)     THP Animals. Subject to Section 4.7, THP will
own all right, title and interest in and to THP Animals (except as set forth in
(b) below) whether located at facilities owned or controlled by SMC, its
Affiliates, agents, or Sublicensees.

                           (b)     hTG Antibody Products.  SMC or its
Affiliates, or its Sublicensees will own all right, title and interest in and to
any physical embodiment of the hTG Antibody Products made by them. This
subsection (b) is expressly understood to apply only to such physical
embodiments of such hTG Antibody Products and not to any intangible property,
such as inventions, Patent Rights or Information rights related to or covering
such hTG Antibody Products.

              10.3     Ownership of Intangible Property.

                            (a)      THP Know How.  THP will own and continue to
own all right, title and interest in and to THP Know How.



** This redacted material has been omitted pursuant to a request for
confidential treatment, and the material has been filed separately with the
Securities and Exchange Commission.

11


                             (b)     THP Inventions and THP Patents.  THP will
own all right, title, and interest in and to, all THP Inventions, whether
conceived or made solely by the employees of THP or SMC, or jointly by the
employees of THP and SMC.  THP and its licensors will own all right, title and
interest in and to THP Patents, which will be subject to the rights granted to
same under Article 7 hereto and as may be granted in the hTG Commercial License
Agreement.

                            (c)     hTG Program Results.  All right, title and
interest in and to the hTG Program Results, including any intellectual property
appurtenant thereto, will be owned jointly by the Parties without a duty of
accounting to the other Party, but subject to the rights granted under Article 7
hereto and as may be granted in the hTG Commercial License Agreement.

                            (d)     hTG Program Inventions, hTG Product Patents
and hTG Program Patents.

                                      (i)      THP will own all right, title and
interest in and to hTG Program Inventions, including any hTG Product Patents,
hTG Program Patents, or other intellectual property appurtenant thereto,
conceived or made solely by the employees of THP or of its Affiliates, agents or
sublicensees, subject to Section 7.3 and such right as may be granted in the hTG
Commercial License Agreement.

                                      (ii)      SMC will own all right, title
and interest in and to hTG Program Inventions, including any hTG Product
Patents, hTG Program Patents, or other intellectual property appurtenant
thereto, conceived or made solely by the employees of SMC or of its Affiliates,
agents or Sublicensees, subject to the license to THP set forth in Section 7.2.

                                      (iii)      The Parties will each own an
undivided equal interest in and to hTG Program Inventions, including any hTG
Product Patents, hTG Program Patents, or other intellectual property appurtenant
thereto, conceived or made jointly by the employees of THP or of its Affiliates,
agents or sublicensees, on the one hand, and the employees of SMC or of its
Affiliates, agents or Sublicensees, on the other hand, without a duty of
accounting to the other Party, except as otherwise provided herein, but subject
to Section 7.3 and such right as may be granted in the hTG Commercial License
Agreement.

                                      (iv)      Notwithstanding the foregoing,
if a Party elects neither to pursue Patent Rights for, nor to treat as a trade
secret, any hTG Program Invention solely owned by it, then upon written request
from the other Party, it will permit the other Party, at such other Party’s
expense, to file and prosecute Patent Rights claiming such hTG Program
Inventions; provided that, the other Party covenants that it will promptly file
and prosecute Patent Rights thereon.

                            (e)     Cooperation.  Each Party agrees to assign to
the other Party all such right, title and interest in and to such inventions and
intellectual property as is necessary to carry out the intent of the Parties as
expressly set forth in this Section 10.3.

              10.4     Ownership of Regulatory Approvals.  SMC, its Affiliates,
agents or Sublicensees will own all right, title and interest in and to any
Regulatory Approvals, and all applications or the filings therefor, for hTG
Antibody Products.

12


11.          INTELLECTUAL PROPERTY

                11.1     Patent Filing, Prosecution and Maintenance.

                           (a)     THP Patents.  THP will be responsible for
pursuing patent protection for the THP Patents at its sole discretion and sole
expense. In the event that a THP Patent claims a THP Invention, THP will have
the right, at its sole expense and election, to pursue such THP Patent; provided
that, if THP intends not to file or to abandon a THP Patent claiming any such
THP Invention, then THP will provide written notice of such intention to SMC and
SMC will have the right to undertake such filing or maintenance, and SMC will
thereafter have the right, but not the obligation, at its sole expense, to
pursue a THP Patent claiming any such THP Invention.

                           (b)     hTG Program Patents. In accordance with
Article 2, the Steering Committee will determine the Party responsible for
prosecuting jointly owned hTG Program Patents. Each Party may pursue prosecution
in its sole discretion and sole expense for any hTG Program Patents of which it
is the sole owner.

                           (c)     hTG Product Patents.  Each Party may pursue
prosecution, in its sole discretion and at its sole expense for any hTG Product
Patent of which it is the sole owner.  THP agrees to consult with SMC regarding
patent prosecution decisions for hTG Product Patents prosecuted by it and to
consider in good faith any comments by SMC prior to taking any action to
implement such decisions. Notwithstanding the foregoing, if THP intends not to
file or to abandon an hTG Product Patent, then THP will provide written notice
of such intention to SMC within a sufficient time for SMC to undertake such
filing or maintenance, and SMC will thereafter have the right, but not the
obligation, at its sole expense, to pursue any such hTG Product Patent.  In
accordance with Article 2, the Steering Committee will determine the Party
responsible for prosecuting any hTG Product Patents jointly owned by the
Parties.

               11.2     Patent Enforcement.

                           (a)     THP Patents.

                                      (i)      THP will have the sole right, but
not the obligation, to enforce any THP Patents.  THP acknowledges and agrees
that it will not notify or take action against a Third Party making, using,
selling, offering for sale or importing an hTG Antibody Product that it believes
infringes a THP Patent without first obtaining the written consent of SMC, which
consent will not be unreasonably withheld. 

                                      (ii)     Subject to clause (i) above, if
either Party learns that a Third Party (the “Infringer”) is: Selling, offering
to Sell, or importing a product which is competitive with a hTG Antibody Product
in the country in which sold or imported into, and such competitive product is
believed by either Party to infringe  one or more claims of an issued patent
within  the THP Patents in the same country;  then that Party will notify the
other Party, in writing, of such infringing activity.  As soon as possible
thereafter, the Parties will convene a meeting at which they will discuss in
good faith all available evidence of such infringement and the appropriate
manner of addressing such infringement, including preventing and/or stopping
infringing activities (for example, by way of seeking a preliminary injunction)
and preserving the Parties’ rights to past and future damages (for example, by
way of sending a cease and desist letter).  The Parties may agree to pursue the
Infringer jointly, sharing attorneys and costs, or may agree not to pursue the
Infringer, or may decide to designate either Party as the controlling

13


party of any lawsuit.  In discussing this matter, the Parties recognize the
following interests of each Party: THP recognizes that SMC will make a
significant investment in commercializing hTG Antibody Products, that SMC has an
interest in protecting its market share in each country in which there is an
issued THP Patent, and that SMC is licensing the Licensed THP Patents, in part,
to protect such market share.  SMC recognizes that THP has an interest in
preventing infringement of the THP Patents, and in collecting royalties on the
Sale, Use, or importation of products covered by its patent interests, [**]. 
The Parties agree to take into account each Party’s interest in formulating the
response, if any, to infringement or threatened infringement of the THP Patents.

                                      (iii)      In the event either Party under
this Section 11.2(a) proceeds against such an Infringer, during the preparation
and pendency of any such proceeding, the instituting Party will cooperate with
the other Party by: (1) keeping the other Party reasonably informed as to the
status of such proceeding including providing copies of all documents filed in,
and written communications relating to, such proceeding to the extent the
interests of THP and SMC are not adverse; and (2) consulting with the other
Party regarding the strategy for, and status of, such proceeding, including
providing the other Party with an opportunity to make suggestions and comments
regarding such proceeding.  Any of the foregoing obligations will be subject to
each Party’s desire or need to preserve any attorney-client privilege, or
work-product privilege, which will take precedence.

                           (b)     hTG Program Patents. The sole owner of any
hTG Program Patent will have the sole right, but not the obligation, to enforce
such hTG Program Patents against Third Parties at the owner’s expense.

                           (c)     Jointly Owned hTG Program Patents and hTG
Product Patents.  In the case of jointly owned hTG Program Patents and hTG
Product Patents, the Steering Committee will determine the Party responsible for
enforcing any such Patent Right against Third Parties.  Both Parties acknowledge
and agree that during the period and in a jurisdiction where SMC has exclusive
rights to jointly owned hTG Program Patents and hTG Product Patents under this
hTG Collaboration Agreement or any hTG Commercial License Agreement neither will
notify or take any action against a Third Party with respect to the infringement
of such jointly owned hTG Program Patents and hTG Product Patents without first
obtaining consent of the other Party, which consent will not be unreasonably
withheld.

                           (d)     hTG Product Patents.  If the manufacture,
use, import, offer for sale or sale of a Third Party’s product infringes a claim
in an hTG Product Patent solely owned by THP, then THP will have the first right
to enforce such hTG Product Patent against the infringer.  SMC will have the
right to join any such action by THP to assert its own rights under such
patents.  If THP declines (or does not exercise) its first right within 120 days
of notice of the infringement, then SMC will have the right, but not the
obligation, to enforce such hTG Product Patent against the infringer.  If the
manufacture, use, import, offer for sale or sale of a Third Party’s product
infringes a claim in an hTG Product Patent solely owned by SMC, then SMC will
have the first right to enforce such hTG Product Patent against the infringer
and THP will join SMC in such action at SMC’s request and sole expense.  THP
will have the right to join any such action by SMC to assert its own rights
under such patents.  If SMC declines (or does not exercise) its first right
within 120 days of notice of the infringement, then THP will have the right, but
not the obligation, to enforce the hTG Product Patent against the infringer.



** This redacted material has been omitted pursuant to a request for
confidential treatment, and the material has been filed separately with the
Securities and Exchange Commission.

14


                            (e)     Notice and Cooperation. Each Party will
notify the other Party of any Third Party infringement activity with respect to
any Patent Rights licensed under this hTG Agreement or the hTG Commercial
License Agreement of which it becomes aware; and each Party will reasonably
cooperate with the other Party in connection with the enforcement of Patent
Rights pursuant to this Section 11.2.  The Party that controls the action will
bear the reasonable expenses incurred by the other Party in providing such
assistance and cooperation as is requested under this subsection (e).

                           (f)     Allocation of Recovery for Enforcement of hTG
Product Patents and hTG Program Patents.

                                     (i)     Action Initiated by THP.  If THP
initiates legal action in accordance with this hTG Collaboration Agreement
against an infringer of an hTG Product Patent or an hTG Program Patent, any
recovery, by way of damages or otherwise, by THP will first be allocated to pay
one hundred fifty percent (150%) of THP’s actual costs and expenses in
conducting such legal action against the infringer with respect to infringement
of such Patent Rights, and any remaining amount from such recovery (the
“Remaining Recovery”) will be allocated between the Parties as set forth in
clause (iv) below.  THP may not settle, compromise or otherwise terminate such
legal action in any way that compromises or negatively affects SMC’s rights
under this hTG Collaboration Agreement or the hTG Commercial License Agreement
without the written consent of SMC, which consent will not be unreasonably
withheld.

                                     (ii)      Action Initiated by SMC.  If SMC
initiates legal action under this hTG Collaboration Agreement against an
infringer of an hTG Product Patent or hTG Program Patents, any amounts recovered
thereby, by way of damages or otherwise, will first be allocated to pay one
hundred fifty percent (150%) of SMC’s actual costs and expenses in conducting
such legal action against the infringer of such Patent Rights, and any Remaining
Recovery will be allocated between the Parties as set forth in clause (iv)
below.

                                      (iii)     Joint Actions.  Any legal action
brought jointly by SMC and THP against an infringer of an hTG Product Patent or
an hTG Program Patent, and participated in by both Parties, will be at the joint
expense of the Parties and all recoveries will be allocated in the following
order: (1) to each Party for reimbursement in equal amounts of up to one hundred
fifty percent (150%) of each such Party’s attorney’s costs, fees, and other
related expenses to the extent each Party paid for such costs, fees, and
expenses until all such costs, fees, and expenses are consumed for each Party;
and (2) any Remaining Recovery will be allocated between the Parties as set
forth in (iv) below.  Both SMC and THP must consent in writing to any settlement
agreement to resolve such suit and, in any such settlement agreement, SMC will
be given the right to grant sublicenses under any rights obtained by means of
such settlement to which it has been granted an exclusive license under any hTG
Commercial License Agreement.

                                      (iv)     Allocation of Remaining
Recovery.  Any Remaining Recovery will be allocated between the Parties
according to the economic interest of the Parties in the subject matter of the
legal action as follows:  (A) any Remaining Recovery based upon the manufacture,
use, importation or Sale of an antibody product that is developed from use of an
hTG Antigen Set to immunize a transgenic animal and that uses, infringes or is
covered by an hTG Program Patent, or that infringes or is covered by an hTG
Product Patent (which in most cases will represent lost profits of SMC), will be
retained by (or allocated to, as applicable) SMC, and THP will receive a portion
thereof which is commensurate with the royalty it would have received on the Net
Sales needed to generate such lost profits, at the rates set forth

15


in the hTG Commercial License Agreement; (B) any Remaining Recovery that results
from infringement of Patent Rights or other rights solely owned or controlled by
one Party and not covered in part (A) of this clause (iv) will be allocated to
that Party; and (C) any Remaining Recovery that results from infringement of
Patent Rights or other rights jointly owned by both Parties and not covered in
part (A) of this clause (iv) will be equitably shared by the Parties as mutually
agreed or, if the Parties cannot agree, by the forum which granted the award or,
if the Parties so elect or if the forum declines to make the decision, by
arbitration under Article 16 below.

               11.3     Enforcement of Other Intellectual Property Rights. 
Notwithstanding Section 11.2, if SMC or THP determines that any intellectual
property licensed by one Party to the other under this hTG Collaboration
Agreement or any hTG Commercial License Agreement is being infringed by a Third
Party’s activities and that such infringement could affect the exercise by the
Parties of their respective rights and performance of their respective
obligations under this hTG Collaboration Agreement or the hTG Commercial License
Agreement, it will promptly notify the other Party in writing and provide such
other Party with any evidence of such infringement that is reasonably
available.  Promptly after the receipt of such written notice, the Parties will
confer and discuss in good faith how to proceed with respect to such
infringement.

12.          REPRESENTATIONS AND WARRANTIES; EMPLOYMENT RESTRICTION

               12.1     General Representations and Warranties. Each of the
Parties hereby represents and warrants to the other Party as follows:

                            (a)      This hTG Collaboration Agreement is a legal
and valid obligation binding upon such Party and enforceable in accordance with
its terms.

                            (b)      The execution, delivery and performance of
this hTG Collaboration Agreement by such Party does not conflict with any
agreement, instrument or understanding, oral or written, to which it is a Party
or by which it is bound, nor violate any law or regulation of any court,
governmental body or administrative or other agency having jurisdiction over it.

                            (c)      Such Party has not granted, and during the
Term of this hTG Collaboration Agreement will not grant (except as may otherwise
be agreed by the Parties in writing, and as set forth in Section 7.5), any right
to any Third Party relating to such Party’s respective intellectual property
rights exclusively licensed under any license identified herein which would
conflict with the rights granted to the other Party hereunder.

               12.2     THP Representation and Warranty. THP represents and
warrants that it has the right to grant the rights granted to SMC pursuant to
Article 7, upon the terms and conditions set forth in this hTG Collaboration
Agreement, under the THP Technology.

               12.3     Limitation of Warranty. EXCEPT AS EXPRESSLY STATED IN
THIS HTG COLLABORATION AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATION OR
WARRANTY, AND EACH PARTY EXPRESSLY DISCLAIMS ALL IMPLIED WARRANTIES, INCLUDING
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT, PRIOR COURSE OF DEALING, OR INDUSTRY USAGE, TRADE OR CUSTOM
WITH RESPECT TO ANY MATERIALS, INFORMATION, SERVICES, OR

16


LICENSES PROVIDED TO THE OTHER PARTY PURSUANT TO THIS HTG COLLABORATION
AGREEMENT.

               12.4     Employment Restriction.  During the Term of this hTG
Collaboration Agreement, each Party represents and warrants that it will not,
without the prior written approval of the other Party, offer employment to any
employees of the other Party, nor will either Party directly or indirectly
induce employees of the other Party to terminate their employment with the other
Party; provided, that, this restriction does not apply to Roland Buelow.

               12.5     Employment of Roland Buelow.

                            (a)      THP intends to retain the services of
Roland Buelow (“RB”), who has been an employee of SMC as of the Effective Date
and will remain a part-time employee of SMC for a transitional period following
the Effective Date.  In the course of his SMC employment, RB has obtained SMC
trade secrets and know-how pertaining to non-transgenic rabbit antibodies
(“Rabbit Antibody Technology”).  SMC agrees that RB, as an employee of THP, may
disclose to THP such SMC trade secrets and know-how as he may recollect and
which pertain to the Rabbit Antibody Technology in accordance with Section
14.4(a) of this hTG Collaboration Agreement, provided that he does not provide
to THP any SMC biological or chemical materials, or any paper, electronic or
other copies of information pertaining to the Rabbit Antibody Technology,
without the prior written consent of an officer of SMC.  Furthermore, such SMC
trade secrets and know-how disclosed to THP may consist solely of technical
information and may not consist of SMC business information, including, without
limitation, SMC’s strategies, plans, costs, profits, personnel, vendor
information, or sales or marketing information.  Any SMC trade secrets and
know-how disclosed to THP by RB will be maintained by THP as SMC Confidential
Information in accordance with Article 14 of this hTG Collaboration Agreement.

                            (b)      SMC agrees that the scope of RB’s duties to
SMC under his continuing SMC employment will exclude any matter relating to the
THP Technology or THP Trade Secrets.  SMC agrees that any of RB’s inventions,
discoveries, writings, developments and materials developed by RB pertaining to
the THP Technology, hTG Program Results, Hematology Alliance Results, hTG
Program Inventions, or Hematology Alliance Inventions will be deemed to have
been created as an employee of THP, and will not be subject to any obligation of
assignment, ownership or license by RB to SMC.

                            (c)      THP agrees that the scope of RB’s duties to
THP as set forth by THP will exclude any matter relating to therapeutically
active peptides, in particular novel peptides derived from RDP58 (RDP59 series)
and other peptidic lead compounds (RDP6x series), therapeutically active
compounds that [**] which results in the inhibition of inflammation, and the
mechanism of action for Thymoglobulin made in a non-transgenic rabbit
(collectively, the “SMC Area”).  THP agrees that any of RB’s inventions,
discoveries, writings, developments and materials developed by RB pertaining to
the SMC Area will not be subject to any obligation of assignment, ownership or
license by RB to THP, but will be governed by RB’s existing obligations to SMC
as an employee of SMC.



** This redacted material has been omitted pursuant to a request for
confidential treatment, and the material has been filed separately with the
Securities and Exchange Commission.

17


13.          INDEMNIFICATION

               13.1     Indemnification by SMC. In addition to that indemnity
provided in Section 7.7, SMC will indemnify, defend and hold THP and its
directors, officers, employees and agents, harmless from and against any and all
liability, damage, loss, cost (including reasonable attorneys’ fees) and expense
resulting from: (i) any Third Party claim arising from a breach by SMC of any
warranty by SMC under Article 12 of this hTG Collaboration Agreement or as
provided under any hTG Commercial License Agreement or (ii) any Third Party
claim of death, bodily injury or property damage (a) arising from the
development, manufacture, use, distribution or sale of any product by SMC, its
Affiliates, Sublicensees, employees or agents or (b) due to the negligence or
willful misconduct of SMC or its Affiliates, Sublicensees, employees or agents.

               13.2     Indemnification by THP. THP will indemnify, defend and
hold SMC and its directors, officers, employees and agents, harmless from and
against any and all liability, damage, loss, cost (including reasonable
attorneys’ fees) and expense resulting from:  (i) any Third Party claim arising
from a breach by SMC of any warranty by SMC under Article 12 of this hTG
Collaboration Agreement or as provided under any hTG Commercial License
Agreement or (ii) any Third Party claim of death, bodily injury or property
damage (a) arising from the development, manufacture, use, distribution or sale
of any product by THP, its Affiliates, Sublicensees, employees or agents or (b)
due to the negligence or willful misconduct of THP or its Affiliates,
Sublicensees, employees or agents.

14.          CONFIDENTIALITY, PUBLICATIONS AND PUBLICITY

               14.1     Confidential Information. Except as provided in
subsections (b), (c) and (d) below, any Information disclosed by one Party to
the other during the Term of this hTG Collaboration Agreement or any hTG
Commercial License Agreement will be deemed the “Confidential Information” of
such Party. The Parties further agree that:

                            (a)     Reports. Any report provided pursuant to
Sections 2.2, 4.5 and 10.1, is the Confidential Information of the Party
providing such report.

                            (b)     THP Confidential Information. Any
Information concerning the THP Know-How will be the Confidential Information of
THP. THP may also disclose to SMC THP Trade Secrets clearly marked by THP as
“Strictly Confidential,” or if disclosed orally or visually, indicated as
“Strictly Confidential” at the time of disclosure and memorialized in a writing
provided to SMC within thirty (30) days of such disclosure.  SMC will not
disclose THP Trade Secrets to any Third Party or SMC Representative (as such
term is defined below) except as necessary to prepare and obtain Regulatory
Approvals for hTG Antibody Products.

                            (c)     SMC Confidential Information.  The SMC
Regulatory Approvals, including the filings therefor, Information concerning the
hTG Antibody Products, Information concerning the Rabbit Antibody Technology and
information relating to the SMC Area will be the Confidential Information of
SMC, subject to the pre-existing rights of THP (including without limitation
rights to THP Trade Secrets) or Third Parties in any Information provided to SMC
for inclusion in such filings.

                            (d)     Joint Confidential Information. The hTG
Program Results, hTG Program Inventions, Hematology Alliance Inventions and
Hematology Alliance Results owned jointly by the Parties will be the Joint
Confidential Information of the Parties. Further, THP may not use or disclose to

18


any Third Party or THP Representative (as such term is defined below), any hTG
Program Results pertaining to the safety or efficacy of a particular hTG
Antibody Product without the prior written consent of SMC, such consent not to
be unreasonably withheld.

               14.2     Confidentiality and Non-Use. Subject to the express
terms governing THP Trade Secrets described in Section 14.1(b) above, and except
to the extent expressly authorized by this hTG Collaboration Agreement or
otherwise agreed in writing by the Party who originally disclosed its
Confidential Information (the “Disclosing Party”), the Party that received such
Confidential Information (the “Receiving Party”) agrees to keep the Disclosing
Party’s Confidential Information strictly confidential, as it protects its own
similar confidential or proprietary Information, but in no event with less than
reasonable care, during the Term of this hTG Collaboration Agreement and for a
period of five (5) years thereafter, and further agrees not to use such
Confidential Information for any purpose other than for performing its
obligations or exercising its rights under this hTG Collaboration Agreement or
any hTG Commercial License Agreement.  Further, THP may not use hTG Program
Results pertaining to safety or efficacy in humans in any filing for Regulatory
Approval outside of this hTG Collaboration Agreement or any hTG Commercial
License Agreement.  The Parties agree that THP Trade Secrets are subject to the
additional restrictions set forth in Section 14.1(b) above and will remain
confidential under the terms hereof in perpetuity.

               14.3     Exceptions.  The above obligations of non-disclosure and
non-use will not apply to specific Information of the Disclosing Party for which
the Receiving Party can show by competent evidence:

                                        (a)      was already known to the
Receiving Party, other than under an obligation of confidentiality to a Third
Party, at the time of disclosure by the Disclosing Party;

                                        (b)      was in the public domain at the
time of its disclosure to the Receiving Party;

                                        (c)      became part of the public
domain subsequent to the time it was communicated to the Receiving Party by the
Disclosing Party through no fault of the Receiving Party or its Representatives
(as such term is defined below) and other than through any act or omission of
the Receiving Party or its Representatives in breach of this hTG Collaboration
Agreement;

                                        (d)      is properly provided to the
Receiving Party as a matter of right and without restriction on such disclosure
by an independent Third Party;

                                        (e)      is independently developed by
the Receiving Party in the course of work by Affiliates, employees, consultants
or agents of it or of its Affiliates, subsidiaries or related companies without
the aid, use or application of Information of the Disclosing Party which the
Disclosing Party had provided to the Receiving Party hereunder; or

                                        (f)      is the subject of a written
permission to disclose provided by the Disclosing Party.

               14.4     Authorized Disclosure.  Each Party may disclose the
other’s Confidential Information to the extent such disclosure is reasonably
necessary in filing or prosecuting applications for Patent Rights in accordance
with this hTG Collaboration Agreement, prosecuting or defending litigation,
complying with

19


applicable governmental regulations (including, without limitation, regulations
relating to Regulatory Approvals) or conducting preclinical or clinical trials;
provided that, if a Party is required by law or regulation to make any such
disclosure of the other Party’s Confidential Information, it will, except where
impracticable for necessary disclosures, for example in the event of medical
emergency, give reasonable advance notice to the other Party of such disclosure
requirement, use reasonable efforts to limit the extent of the disclosure, and,
except to the extent inappropriate in the case of patent applications, will use
reasonable efforts to secure confidential treatment of such Confidential
Information required to be disclosed.

                            (a)     Disclosure to Representatives.  Furthermore,
the Receiving Party may disclose Confidential Information of the Disclosing
Party received hereunder only to those of its and its Affiliates’ and
subsidiaries’ employees, officers, directors, consultants and agents
(collectively “Representatives”) who have a need to know such Information of the
Disclosing Party solely to the extent necessary for the purpose of conducting
activities authorized under this hTG Collaboration Agreement or any hTG
Commercial License Agreement; provided, however, that each such Representative
to whom the Confidential Information of the Disclosing Party is disclosed is (i)
obligated to maintain the confidentiality of such Confidential Information of
the Disclosing Party substantially in accordance with the terms of this  hTG
Collaboration Agreement, and (ii) is under  restrictions with respect to the use
of the Confidential Information of the Disclosing Party at least as strict as
set forth herein.  Each Party will be liable for the breach of this Article 14
by any of its Representatives.

               14.5     Confidential Terms.   Except as expressly provided
herein, each Party agrees not to disclose any terms of this hTG Collaboration
Agreement or any aspect of the activities conducted pursuant to this hTG
Collaboration Agreement to any Third Party without the consent of the other
Party, provided however, that neither Party will be obligated to obtain the
consent of the other Party to disclose the terms of this hTG Collaboration
Agreement on a confidential basis to its financial and legal advisors and
consultants, or to bona fide potential investors in or acquirers of the stock or
assets of such Party.

               14.6     Publications. Except as required by law, each Party
agrees that it will not publish or present Confidential Information of the
Disclosing Party or the results of activities carried out as part of this hTG
Collaboration Agreement or any hTG Collaboration Agreement without the
opportunity for prior review by the other Party.  Each Party will provide to the
other Party the opportunity to review any proposed abstracts, manuscripts or
presentations (including information to be presented verbally) which relate to
this hTG Collaboration Agreement or any hTG Collaboration Agreement at least
thirty (30) days prior to their intended submission for publication or
presentation and such submitting Party agrees, upon written request from the
other Party, not to submit such abstract or manuscript for publication or to
make such presentation until the other Party is given a reasonable period of
time to secure Patent Rights for any material in such publication or
presentation which it believes is patentable.

               14.7     Publicity.

                           (a)     Initial Press Releases.  The Parties will
issue a mutually approved, initial press release promptly after the Effective
Date.

                            (b)     Terms of this hTG Collaboration Agreement. 
With the exception of the press release contemplated by subsection (a) above,
neither Party will make any public announcement concerning the terms of this hTG
Collaboration Agreement or any hTG Commercial License Agreement, without the
prior written approval of the other Party with regard to the form, content and
precise timing of

20


such announcement, except such as may be required to be made by either Party in
order to comply with applicable law, regulations, court order, or tax filings.
The Parties hereby acknowledge and agree that SMC will file this hTG
Collaboration Agreement with the Securities and Exchange Commission, and may
disclose the terms of this hTG Collaboration Agreement to the extent required by
the federal securities laws in connection with such filing; provided however,
that SMC will seek confidential treatment of key business terms contained in
this hTG Collaboration Agreement, including but not limited to the royalty
rates, the license fee and the milestone payments. Notwithstanding anything to
the contrary in this hTG Collaboration Agreement, nothing in this Section 14.7
is intended to prohibit either Party from republishing or restating information
relating to this hTG Collaboration Agreement or any hTG Commercial License
Agreement that has already been approved by the other Party for use in a prior
press release or public announcement or is in a government filing and available
to the public.

               14.8     Survival.  This Article 14 will survive the termination
or expiration of this hTG Collaboration Agreement for a period of five (5)
years; except that Section 14.2 will survive in accordance with its terms with
respect to THP Trade Secrets.

               14.9     Termination of Prior Agreements. This hTG Collaboration
Agreement supercedes those certain Confidentiality Agreements between SMC and
THP dated February 28, 2002 and May 14, 2002. All Information exchanged between
the Parties under each of those Confidentiality Agreements will be deemed
Confidential Information of the Disclosing Party, and will be subject to the
terms of this Article 14.

15.          TERM AND TERMINATION

               15.1     Term; Expiration. Unless earlier terminated as may be
provided under Sections 15.2 or 15.3, the term of this hTG Collaboration
Agreement (the “Term”) will commence on the Effective Date and will expire upon
the earlier to occur of (a) expiration of the hTG Commercial Option Period
without election by SMC to so exercise such hTG Commercial Option, or (b) where
such hTG Commercial Option is so exercised, expiration or termination of the hTG
Commercial License Agreement.

               15.2     Termination at Will by SMC.  SMC may terminate this hTG
Collaboration Agreement, in whole or in part, for any reason or for no reason,
at any time upon thirty (30) days prior written notice to THP.

               15.3     Material Breach. Upon any material breach of this hTG
Collaboration Agreement by a Party, the non-breaching Party will provide such
other Party with written notice thereof and may elect to terminate this hTG
Collaboration Agreement, but only as provided in this Section 15.3. Such other
Party will have ninety (90) days from receipt of written notice from the Party
alleging breach to cure any such alleged material breach, provided that in the
event the alleged material breach is not susceptible to cure in such ninety (90)
day period, and further provided that the other Party has taken diligent efforts
to cure such alleged breach, the cure period will automatically be extended to
one hundred and eighty (180) days.  Upon the end of the relevant cure period,
the Party alleging breach may terminate this hTG Collaboration Agreement,
provided however, that in the event any good faith dispute arises between the
Parties as to any aspect of the alleged material breach or its cure, any
termination will be stayed until such dispute is resolved pursuant to Article
16.  It is the Parties’ express intent that any arbitrator selected for
arbitration pursuant to Section 16.2 give first and foremost consideration to
remedying any material breach of this hTG Collaboration Agreement through the
payment of monetary damages or such other legal or equitable remedies as will be
appropriate under the circumstances, and that there only be a limited right to
terminate

21


this hTG Collaboration Agreement (and, where appropriate, that it be terminated
on a country-by-country basis and hTG Antibody Product-by-hTG Antibody Product
basis, based on the nature and extent of such alleged material breach.)

               15.4     Cross Default; Cross Termination.  Unless otherwise
agreed by the Parties in writing, default of the hTG Commercial License
Agreement of this same date will constitute default of this hTG Collaboration
Agreement and vice versa, and termination of either will constitute a
termination of the other.

               15.5     Consequences of Expiration or Termination.

                            (a)     Effect of Termination by SMC.  Upon
termination by SMC under Section 15.2 or 15.3 of this hTG Collaboration
Agreement in whole or in part, SMC will have no further rights under this hTG
Collaboration Agreement to the extent so terminated.  In the event of
termination by SMC under Section 15.2 or 15.3, the Surviving Provisions (defined
in subsection (d) below) will survive.  All other provisions, including all
rights and obligations pursuant to such other provisions, will terminate and
will be of no further force or effect.

                            (b)     Effect of Termination by THP for Material
Breach. If THP terminates the hTG Collaboration Agreement in its entirety under
Section 15.3, then upon the effective date of such termination: (1) the hTG
Commercial License Option will terminate (to the extent unexercised); (2) the
Research License granted to SMC pursuant to Section 7.1 will terminate; (3) any
existing hTG Commercial License Agreement will continue in effect in accordance
with its terms; and (4) the Surviving Provisions will survive. All other
provisions, including all rights and obligations pursuant to such other
provisions, will terminate and will be of no further force or effect.

                            (c)     Expiration. In the event of expiration of
this hTG Collaboration Agreement pursuant to Section 15.1, the Surviving
Provisions will survive. All other provisions, including all rights and
obligations pursuant to such other provisions, will terminate and will be of no
further force or effect.

                            (d)     Surviving Provisions.  The Surviving
Provisions are the following provisions/Articles/Sections: THP’s right to
cross-reference under Section 4.4; the license grant of Section 7.2 (as to
subject matter existing before the date of termination or expiration and in
accordance with Section 7.2); 7.4; 10.2; 10.3(b); 10.4; 11 (except that Section
11.3 will expire [**] after termination or expiration); 12; 13 (for a period of
[**] after the effective date of termination or expiration hereunder); 14; 15.5;
16.3; 16.4; 17.1; 17.4; 17.7; 17.10 and 17.12.

16.          DISPUTE RESOLUTION

               16.1     Party Officers. Subject to Sections 2.5(b) and 16.4, all
disputes arising under this hTG Collaboration Agreement will be referred to the
respective Chief Executive Officers of the Parties. These parties will use
reasonable efforts to resolve such matter within thirty (30) days after such
referral. Subject to Section 16.4, either Party may submit any dispute arising
under the hTG Collaboration Agreement not resolved under this Section 16.1 to
arbitration pursuant to Section 16.2.



** This redacted material has been omitted pursuant to a request for
confidential treatment, and the material has been filed separately with the
Securities and Exchange Commission.

22


                16.2     Arbitration. Subject to Section 16.4, any dispute,
controversy or claim arising out of or relating to the validity, construction,
enforceability, liability or performance (including without limitation, disputes
relating to each Party’s respective obligations under Article 11) of or under
this hTG Collaboration Agreement, including disputes relating to an alleged
breach or to termination of this hTG Collaboration Agreement and any claim of
inducement by fraud or otherwise, that cannot be resolved by pursuant to Section
16.1 will be resolved by arbitration conducted in the English language in San
Francisco Bay area, California before a single arbitrator under the then current
rules and procedures of JAMS/Endispute, or other rules and procedures as the
Parties may agree. The arbitrator in such proceeding will be selected according
to the rules of JAMS/Endispute.  In determining the admissibility of evidence in
any proceeding hereunder, the arbitrator will use the United States Federal
Rules of Evidence.  The arbitrator will have discretion to award reimbursement
by the non-prevailing Party of the prevailing Party’s reasonable attorneys’ fees
and other costs, including the fees and expenses of the arbitrators, or to
apportion such fees, costs or expenses between the Parties if the arbitrator
determines that each Party has prevailed in part.  The arbitrator will not have
the authority to award any non-compensatory damages, such as punitive, special
or exemplary damages or awards, or any equitable relief.  The arbitral award
will be binding and conclusive on both Parties to the extent such decision is
within the scope of the arbitrator’s authority under this Section 16.2, and may
be enforced in any court of competent jurisdiction.

               16.3     Injunctions. Notwithstanding anything herein to the
contrary, a Party may seek a temporary restraining order or a preliminary or
permanent injunction from any court of competent jurisdiction in order to
prevent irreparable injury, loss, or damage.

               16.4     Patent and Trademark Disputes.  Notwithstanding anything
else in this hTG Collaboration Agreement, any and all issues regarding the
scope, construction, validity and enforceability of one or more Patent Rights
licensed under this hTG Collaboration Agreement or of any trademark rights
related to any product arising from rights licensed under this hTG Collaboration
Agreement will be determined in a court of competent jurisdiction in the
territory in which such patent or trademark rights were granted or arose.

17.          MISCELLANEOUS

               17.1     Governing Law.  This hTG Collaboration Agreement will be
governed by, and construed and interpreted in accordance with, the internal laws
of the State of California without giving effect to any choice of law rule that
would cause the application of the laws of any jurisdiction other than the
internal laws of the State of California to the right and duties of the Parties.

               17.2     Compliance with Applicable Laws.  In performing this hTG
Collaboration Agreement, the Parties will comply in all material respects with
all applicable laws.  The Parties will provide each other with reasonable
cooperation and assistance necessary to ensure such compliance.  Nothing in this
hTG Collaboration Agreement will be construed so as to require the violation of
any applicable law.

               17.3     Further Assurances.  At any time or from time to time on
and after the Effective Date, SMC and THP each will at the request of the other
Party use reasonable commercial efforts to (a) deliver to the other Party such
records, data or other documents consistent with the provisions of this hTG
Collaboration Agreement, (b) execute, and deliver or cause to be delivered, all
such assignments, consents, documents or further instruments of transfer or
license, and (c) take or cause to be taken all such

23


other actions, as a Party may reasonably deem necessary or desirable in order
for such Party to obtain the full benefits of this hTG Collaboration Agreement
and the transactions contemplated hereby.

               17.4     Limitation of Liability.  Subject to the indemnification
obligations set forth in Article 13, and excluding remedies for breach of the
obligations under Section 7.5 or Article 14, and unless otherwise expressly
stated in this hTG Collaboration Agreement, IN NO EVENT WILL EITHER PARTY BE
LIABLE TO THE OTHER FOR LOST PROFITS OR ANY CONSEQUENTIAL, INCIDENTAL, SPECIAL
OR INDIRECT DAMAGES TO THE OTHER PARTY, HOWEVER CAUSED, IN CONNECTION WITH THIS
HTG COLLABORATION AGREEMENT.

               17.5     Assignment.  The Parties agree that their rights and
obligations under this hTG Collaboration Agreement may not be transferred,
delegated or assigned to a Third Party whether by law or otherwise without the
prior written consent of the other Party hereto, which consent may be withheld
in such other Party’s sole discretion.  Notwithstanding the foregoing, either
Party may transfer, delegate or assign its rights and obligations under this hTG
Collaboration Agreement, without consent, to a successor to all or substantially
all of its business or assets relating to this hTG Collaboration Agreement
whether by sale, merger, transfer, operation of law or otherwise.  Any
assignment not in conformance with this Section 17.5 will be null, void and of
no legal effect.

               17.6     Independent Contractors.  The Parties hereto are
independent contractors.  Nothing contained herein will constitute either Party
the agent of the other Party for any purpose whatsoever, or constitute the
Parties as partners or joint venturers. Employees of each Party remain employees
of said Party and will be considered at no time agents of or render a fiduciary
duty to the other Party.  Neither Party hereto will have any implied right or
authority to assume or create any obligations on behalf of or in the name of the
other Party or to bind the other Party to any other contract, agreement or
undertaking with any Third Party.

               17.7     Entire Agreement; Conflict of Terms.  This hTG
Collaboration Agreement constitutes the entire agreement of the Parties with
respect to the subject matter hereof and thereof, and supersedes all prior and
contemporaneous agreements, understandings and negotiations, whether oral or
written, with respect to such subject matter herein; provided that, the
Hematology Alliance Agreement entered into by and between the Parties continues
in accordance with its terms. If there is a conflict between the terms of this
hTG Collaboration Agreement and the Hematology Alliance Agreement, the
provisions of this hTG Collaboration Agreement will govern the Parties’
respective performance under this hTG Collaboration Agreement unless such
Hematology Alliance Agreement specifically identifies a modification to this hTG
Collaboration Agreement and specifically states that such modification will
apply in the event of a conflict of terms between the agreements. Any such
modification will apply only to the Hematology Agreement and will not act as an
amendment of this hTG Collaboration Agreement.

               17.8     Amendment, Waiver and Modification.  No amendment,
waiver or modification of this hTG Collaboration Agreement will be valid or
binding on either Party unless made in writing signed by both Parties. The
failure of either Party to enforce any provision of this hTG Collaboration
Agreement at any time will not be construed as a present or future waiver of
such or any other provision of this hTG Collaboration Agreement.  The express
waiver by either Party of any provision or requirement hereunder will not
operate as a future waiver of such or any other provision or requirement.

               17.9     Severability.  In the event that any provision in this
hTG Collaboration Agreement will be held to be unlawful or invalid in any
jurisdiction, the meaning of such provision will be construed to

24


the greatest extent possible so as to render it enforceable.  If no such
construction can render such provision enforceable, it will be severed, and the
remainder of the hTG Collaboration Agreement will remain in full force and
effect, only to the extent that such remainder is consistent with the intentions
of the Parties as evidenced by this hTG Collaboration Agreement as a whole.  The
Parties will use reasonable commercial efforts to negotiate in good faith a
reasonable substitute, valid and enforceable provision effective in such
jurisdiction.

               17.10     Notices.  Any notice required or permitted to be given
by either Party under this hTG Collaboration Agreement will be in writing,
addressed, in the case of SMC, to its Chief Executive Officer, and in the case
of THP, to its Chief Executive Officer at the respective addresses of the
Parties shown in the first paragraph of this hTG Collaboration Agreement, or
such other address as may from time to time by indicated in a notice given in
accordance with this Section 17.10.  All notices will be sent by certified or
registered first class mail, telefax confirmed by certified or registered first
class mail, or personal delivery, and will be effective on receipt.

               17.11     Force Majeure.  Except for the payment of money,
neither Party will be deemed in breach of this hTG Collaboration Agreement as a
result of default, delay or failure to perform by such Party which is due to
causes beyond the reasonable control of such Party, including without
limitation, fire, earthquake, acts of God, severe weather, acts of war or
terrorism, strikes, lockouts or other labor disputes, riots, civil disturbances,
actions or inactions of governmental authorities (except in response to a breach
by such Party) or epidemics.  In the event of any such force majeure, the Party
affected will promptly notify the other Party, will use reasonable commercial
efforts to overcome such force majeure, and will keep the other Party informed
with respect thereto.

               17.12     Headings and Captions.  All headings and captions used
in this hTG Collaboration Agreement are for convenience only, and are not
intended to have substantive effect.

               17.13     Counterparts.  This hTG Collaboration Agreement may be
executed by the Parties in one or more identical counterparts, all of which
together will constitute this hTG Collaboration Agreement.

25


           In WITNESS WHEREOF, the Parties have caused this hTG Collaboration
Agreement to be executed as of the Effective Date by signature of their duly
authorized representatives.

SangStat Medical Corporation

                                       

Therapeutic Human Polyclonals, Inc.

                                       

By:          /s/ Jean-Jacques Bienaimé                 

                                       

By:          /s/ Shaun A. Kirkpatrick                    

                                       

 

Title:       Chairman, CEO and President           

                                       

Title:       President                                              

                                       

Agreed As to Section 12.5 Only:

                                       

                                       

By:          /s/ Roland Buelow                              
                Roland Buelow

26


APPENDIX 1

DEFINITIONS, F2A ASSAYS AND PROTOCOLS, LIST OF THP PATENTS AND OPERATING
PROFIT DEFINITIONS AND MECHANISM

27


APPENDIX 2

hTG COMMERCIAL LICENSE AGREEMENT

28